Citation Nr: 9910711	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  94-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for a herniated 
nucleus pulposus at L4-L5, with early arthritis, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to June 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim seeking 
entitlement to an increased rating for a back condition from 
10 percent disabling and also denied his claim for an 
increased (compensable) rating for deafness.

The veteran's claim was initially before the Board in January 
1997, at which time it was remanded for additional 
development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

This case must be remanded because the examination reports do 
not include responses to the specific items listed in the 
remand of January 1997.  Despite the R.O's efforts to obtain 
additional findings subsequent to the initial examinations, 
the examination reports remain inadequate and unresponsive to 
the Board's requests.

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran's claim for an increased rating for a herniated 
nucleus pulposus at L4-L5, with early arthritis from 10 
percent disabling must be remanded for another VA 
examination.  In January 1997, the Board remanded the case at 
hand in order that the veteran could be afforded a VA 
examination in accordance with DeLuca v. Brown, 8 Vet. App.  
202 (1995).  The Board specifically asked that the examiner 
to respond to several items, including, for example, whether 
the veteran has muscle spasm and whether there is a positive 
Goldthwaite's sign.  The exminer was also asked to note any 
objective evidence of pain on motion and the degree of 
movement at which any such discomfort began.

On the report of the examination, the orthopedic examiner 
stated the following:

In the instructions to the examiner, there 
are many things here, which would probably 
take three or four days to go through in 
complete detail; however, I believe I have 
completed an adequate examination and have 
spent over 45 to 50 minutes in reviewing the 
chart and examining the patient.

Despite the examiner's stated belief, the report of the 
examination includes no statement as to whether the veteran 
has muscle spasm, no statement as to whether there is a 
positive Goldthwaite's and no responses to several other 
items included in the remand of January 1997.  In addition, 
the examiner noted that the veteran had pain on his 
movements, but did not note at what level of range of motion 
such discomfort began.  Furthermore, the remand of January 
1997 includes a statement that the examination should include 
x-rays of the veteran's low back, but  the examination 
reports include no references to such x-rays.  

The veteran's claim for entitlement to an increased 
(compensable) rating for bilateral hearing loss must be 
remanded because, in its January 1997 remand, the Board asked 
that the RO schedule the veteran for an audiometric 
examination.  It was specifically requested that the results 
of the examination be certified by the Chief of the Audiology 
Clinic.  The veteran underwent an audiometric examination in 
June 1997, but the report of the examination includes no 
certification by a person identified as the Chief of the 
Audiology Clinic. 




Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for a herniated nucleus pulposus at L4-L5, 
with early arthritis must also be remanded for another VA 
examination. 

The VA Office of General Counsel issued an opinion wherein it 
was determined that Diagnostic Code 5293 for intervertebral 
disc syndrome involved loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve might cause limitation of motion of the 
spine.  It was concluded that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. § § 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).  

Since the veteran is rated at 10 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome, when 
the RO readjudicates the veteran's claim, they should 
consider 38 C.F.R. § § 4.40 and 4.45 in rating the veteran's 
claim under Diagnostic Code 5293.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's bilateral 
hearing loss and herniated nucleus 
pulposus at L4-L5 with early arthritis 
that have not already been associated 
with the claims folder. 

2.  The appellant should be afforded a VA 
audiometric examination.  The results of 
the examination should be certified by 
the Chief of the Audiology Clinic. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected herniated nucleus pulposus at 
L4-L5 with early arthritis.  The examiner 
should provide diagnoses of all disorders 
of the veteran's lumbar spine.  Such 
tests as the examining physician deems 
appropriate should be performed to 
include any neurological testing.  These 
tests should include a complete test of 
the range of motion of the veteran's 
lumbar spine.  The examiner should 
conduct an x-ray of the veteran's lumbar 
spine.  In describing the range of motion 
of the spine, the examiner should answer 
the following questions: 

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

c.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

e.  Does the veteran have muscle 
spasm on extreme forward bending?

f.  Is there any listing of the 
spine?

g.  Is there a positive 
Goldthwaite's sign?

h.  Is there loss of lateral motion 
with osteoarthritis changes or 
narrowing of joint spaces?

i.  Is there any abnormal mobility 
on forced motion?  
	
The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome.  The examiner should be asked 
to answer the following questions:

j.  Does the veteran have 
intervertebral disc syndrome, and if 
so, is such syndrome mild, moderate, 
severe, or pronounced in degree?

k.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
his intervertebral disc syndrome?

l.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

m.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

n.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claims of entitlement to an 
increased (compensable) rating for 
bilateral hearing loss and for an 
increased rating for a herniated nucleus 
pulposus at L4-L5 with early arthritis 
from 10 percent disabling with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as well as the 
VA General Counsel opinion VAOPGCPREC 36-
97 (December 12, 1997).  In the event 
that the claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









